UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------x
FERRING B.V., FERRING
INTERNATIONAL CENTERS .A., and                     17 Civ. 9922
FERRING PHARMACEUTICALS INC.,
                                                   OPINION and ORDER
                   Plaintiffs and Counter -
                   Defendants,

     -agai nst -


SERENITY PHARMACEUTICALS, LLC,
REPRISE BIOPHARMACEUTICS, LLC ,
AVADEL SPECIALTY PHARMACEUTICALS, LLC

                   Defendants and
                   Counterclaimants.
-----------------------------------------x
APPEARANCES:

           Attorneys for Plaintiffs

           GIBBONS P.C.
           One Gateway Center
           Newark, NJ 07102
           By: William P. Deni, Jr., Esq.
                Jeffrey A. Palumbo , Esq.


           WOMBLE CARLYLE SANDRIDGE & RICE , LLP
           Atlantic Station
           27 1 17th St., NW, Suite 2400
           Atlanta, GA 30363
           By:   John W. Cox, Ph.D.

           WOMBLE CARLYLE SANDRIDGE & RICE, LLP
           222 Delaware Avenue, Suite 1501
           Wilmington, DE 19801
           By: Mary Bourke, Esq.
                Kristen Healey Cramer, Esq.
                Dana K. Severance, Esq.
                Daniel M. Attaway, Esq.

           FROSS ZELNICK LEHRMAN & ZISSU, P.C.
4 Times Square, 17 t h Floor
New York, New York 10036
By:  James D. Weinberger, Esq.
     Jessica Vosgerchian, Esq.

Attorneys for Defendants

JONES DAY
250 Vesey Street
New York, NY 10281-1047
By: Christopher J. Harnett, Esq.
     Pablo D. Hendler, Esq.
     Shehla Wynne, Esq.
     Kevin V. McCarthy, Esq.
     John G. Froemming (pro hac vice)




                      1
Sweet, D.J.



              Following the Federal Drug Administration's ("FDA's")

approval of Plaintiffs Ferring B.V., Ferring International

Center S.A., and Ferring Pharmaceuticals Inc.'s ("Ferring" or

"Plaintiffs") NOCDURNA product, Defendants Serenity

Pharmaceuticals, LLC ("Serenity"), Reprise Biopharmaceutics LLC

("Reprise"), Avadel Specialty Pharmaceuticals LLC ("Avadel")

(together, "Defendants,") have moved for a preliminary

injunction to block the commercial release and administration of

the drug.



              Before this Court is a significant skirmish in the 16-

year-old battle between the parties over development of

therapies to treat nocturia due to nocturnal polyuria, a disease

of the kidneys which causes excessive nighttime urination. The

contours of this conflict can found in this Court's past

opinions. 1




1    See e.g., Ferring v. Allergan, 253 F.Supp.3d 708 (S.D.N.Y.
2015) ("Equitable Estoppel Opinion") and Ferring v. Allergan,
316 F.Supp.3d 623 (S.D.N.Y. 2018) ("Standing Opinion").
                                    2
             Based on the conclusions set forth below, the motion

for preliminary injunction is denied.



I.   Prior Proceedings



             Familiarity with the facts of this case and the

related 2012 case, Ferring B.V. v. Allergan, Inc., No. 12 Civ.

2650 (RWS)    (the "2012 Action"), is assumed. The following

summary is provided only as necessary to resolve the pending

motion.



             On April 28, 2017, Ferring commenced this action in

the District of Delaware against Allergan,    Inc.   ("Allergan"),

Serenity, and Reprise, seeking a declaratory judgment of patent

invalidity , unenforceability, and non-infringement with respect

to Defendants' United States Patent No. 7,405,203 (the "203

Patent"), United States Patent No. 7,579,321 (the "321 Patent"),

and United States Patent No. 7,799,761 ("the 761 Patent")

(together, the "Patents in Suit"). See generally Pl. Compl., ECF

No. 1.



             Ferring amended its Complaint on June 30, 2017. ECF

No. 18.


                                  3
          After briefing from parties on the issue of

jurisdiction in Delaware and transferability, the case was

transferred to this District , where it was designated related to

the 2012 Action. See ECF Nos. 25 - 27 , 58. Around the same time,

Allergan was voluntarily dismissed from the case. See ECF No.

35.



          Following contention over whether Ferring's NOCDURNA

drug would be approved, and with Serenity's motion to dismiss

for lack of jurisdiction pending, Ferring received FDA approval

of its New Drug Application ("NOA") on June 21, 2018. SeeECF No.

99.



          On June 28 , 2018 Serenity and Reprise, together with

newly-joined patent licensee Avadel, answered Ferring's Amended

Complaint and asserted various counterclaims, including patent

infringement and willful patent infringement by NOCDURNA of the

203 Patent and the 321 Patent. ECF No. 101.



          On July 19, 2018, Ferring moved to strike certain of

Serenity's defenses and to dismiss certain of its counterclaims,




                                 4
including those alleging patent infringement under 35 U.S.C. §

271(a) . ECF No. 114 at 13-14.



          On July 23, 2018, Serenity moved for a preliminary

injunction to block the commercial release of NOCDURNA. ECF No.

117.



          On July 27 , 2018, parties entered into a stipulated

Case Management Plan, scheduling the Markman claim construction

hearing for October 15, 2018, 2 and an accelerated trial on the

merits for January 14, 2019. ECF No. 131.



          On August 2, 2018, Serenity filed a cross-motion to

strike certain of Ferring's affirmative defenses asserted in its

July 19 motion to strike and dismiss. ECF No. 136.



          On August 14, 2018, Serenity filed a motion for

judgment on the pleadings. ECF No. 148.




2    The Markman has since been adjourned to November 13, 2018
at 10:00AM.

                                 5
           On August 20, 2018, Ferring withdrew its July 19, 20 18

motion to strike and dismiss certain of Serenity's affirmative

defenses. ECF No. 160.



           On September 1 0 , 2018, Ferring moved for summary

judgment on the issue of invalidity under 35 U.S.C. § 112 for

la ck o f enablement, ECF No. 178, and for non-infringement or,

alternatively, invalidity due to lack of written description ,

ECF No. 1 82.



           On September 21, 2018 , Serenity moved for judgment on

the pleadings on the issue of collateral estoppel. ECF No. 206.



           On October 16, 2018, a six-day hearing commenced on

Serenity's motion for a preliminary injunction to block the

commercial release and administration of NOCDURNA. ECF No. 117.

Seven witnesses were called and examined, including economic and

pharmacological experts. Dozens of exhibits and demonstrat ives

were introduced by each side. On October 26, 2018 , the hearing

concluded, at which point the motion for preliminary injunction

was marked fully submitted.




                                 6
II.   The Facts



           At the preliminary injunction hearing, factual issues

were raised involving patent infringement, invalidity,

unenforceability, and damages, among others going to the merits

of this dispute. Final determinations on these iss.ues and others

will be made in due course: claim construction will be conducted

after the scheduled Markman hearing and issues of infringement

will be determined after trial. It is for that reason, and the

reasons that follow, that Serenity's preliminary injunction

motion is denied.



           Because of the interrelatedness of these factual

issues, detailed findings of fact will be deferred and made

following the scheduled Markman hearing and trial.



          The Defendants' NOCTIVA has been on the market since

May 1, 2018. Ferring unless enjoined will launch NOCDURNA on

November 8, 2018. The Defendants have presented evidence as to

its "first mover advantage" and the damages resulting from

Ferring's anticipated contracts with Pharmacy Benefit Managers.




                                7
III. The Patents in Suit



            On May 7, 2002, Ferring filed a Great Britain Patent

Application No. GB0210397.6 (the "GB Application"), for a

"pharmaceutical dosage f orm of desmopressin adapted for

sublingual absorption," with no inventor named. In the following

months and years, Dr. Fein and Ferring filed several patents

involving this subject matter. See Ferring B.V. v. Allergan,

Inc., No. 12 Civ. 2650 (RWS) , 2015 WL 5671799, at *2-*3

(S.D.N.Y. Sept. 22, 2015)   (detailing the many Fein and Ferring

patents).



            On September 20, 2002 , Ferring filed Patent

Cooperation Treaty ("PCT") Application IB02/04036, claiming the

same subject matter as the GB Application and naming Dr. Fein as

one of its inventors . Ferring v. Allergan, 253 F. Supp. 3d 708,

711 (S.D.N.Y. 2015) .



            On May 7, 2003, Ferring filed a modified PCT

Application IB0 3/02368 (the "PCT Application") that claimed

priority to the GB Application, but did not include low dose and

sublingual claims. Ferring, 1 66 F. Supp. 3d at 418. Nor did it

name Dr. Fein as an inventor. Id.


                                  8
          On November 12, 2003, Dr. Fein, through counsel, filed

co ntinuation-in-part United States patent application

10/706,100 based off his PCT application US2003/014463. Ferring

v. Allergan, 253 F.Supp. 3d 708, 713 (S.D.N.Y. 2015). U.S. patent

application 10/706,100 issued as U.S. Patent Application

2004/0 13 8098 Al on July 15, 2004. Id.



          On May 4, 2007 , Dr. Fein, through counsel , filed U.S.

patent application 11/744,615 as a division of his previously

filed U.S. patent application 10/706,100. Id.



          On July 15, 2008, Dr. Fein, through counsel ,

filed U.S. patent application 12/173,074 as a continuation of

his previously filed U.S. patent application 11/744,615. Id.



          On July 29 , 2008 , Dr. Fein's U.S. patent application

11/744,615 issued as the 203 Patent. Id. The 203 Patent is

"dire cted to a pharmaceutical composition" of desmopressin

"effective to establish a steady plamsa/serum desmopressin

concentration in the range of from about .1 pg/mL plasma/ serum

to about 10.0 pg/mL plasma/serum." ECF No. 185-3. The 203 Patent

includes the following claims:


                                  9
      (1)     A method of treating nocturia, primary nocturnal
              enuresis, or incontinence, or for inducing
              voiding postponement, said method comprising
              administering to a patient in need thereof a
              pharmaceutical composition comprising a dose of
              desmopressin sufficient to achieve a maximum
              desmopressin plasma/ serum concentration of no
              greater than 10 pg/ml, which is to be maintained
              for about four to six hours.

      (6)     A method of claim 1, comprising administering
              said composition by transmucosal delivery.

      (10) A method of inducing an antidiuretic effect in a
           patient comprising the step of administering to a
           patient a pharmaceutical composition comprising
           desmopressin by transmucosal, transdermal, or
           intradermal delivery in an amount and for a time
           sufficient to establish a maximum serum/ plasma
           desmopressin concentration no greater than 10
           pg/ml.


Id. at 27 .


              On June 1 8 , 2009, Ferring filed U.S. patent

application 12/487,116 as a continuation of its previously

filed U.S. patent application 10/513,437. Id. at 712.



              On August 25 , 2009, Dr. Fein 's patent application

12/173,074 iss ued as U.S. Patent No. 7,579, 32 1 ("321 patent")

Id. The 321 patent is "directed to a pharmaceutical composition

comprising . 5 ng to 20 µg desmopressin and a pharmaceutically

acceptable carrier." ECF No. 185-8 at 3. Its common


                                    10
specification is identical to the 203 Patent's. Id. The 321

Patent includes the following claims, as relevant:



      (1)    A method for inducing voiding postponement in a
             patient while reducing the risk that the patient
             develops hyponatremia comprising delivering to the
             bloodstream of the patient an amount of desmopressin
             no more than about 2 ng/kg by intranasal, transdermal,
             intradermal, transmucosal, or conjunctival
             administration, said amount being therapeutically
             effective to produce an antidiuretic effect lasting
             for no more than between about 4 and hours.

      (12) The method of claim 1 or 8 comprising administering
           the desmopressin by transmucosal administration.

Id. at 29.


             On October 12, 2010, Adriana Burgy of Finnegan,

Henderson, Farabow, Garrett & Dunner, L.L.P., counsel of record

for Ferring, filed a request for reexamination of Dr. Fein's 203

Patent before the United States Patent and Trademark Office

("PTO"). Id.



             On January 19, 2011, the PTO denied Ferring's request

for reexamination. Id.



             On May 24, 2011, Ferring's U.S. patent application

12/487,116 issued as U.S. Patent No. 7,947,654    ("the 654

Patent"). Lloyd Deel. Ex. 10 at 2. Id.


                                  11
           Among the issues presented with regard to patent

infringement are: whether NOCDURNA as administered will embody

either or both the "maximum desmopressin plasma/ serum

concentration of no greater than 10 pg/ml" limitation from Claim

1 of the 203 Patent and the "transmucosal delivery" limitations

from Claim 6 of the 203 Patent and Claim 12 of the 321 Patent.

Central to these issues is the threshold construction question

of whether Dr. Fein's patent are constrained to a calculable

upper dose limit corresponding to a maximum plasma

concentration.



IV.   The Applicable Standard



           Preliminary injunctions are "drastic remed[ies] that

should not be granted unless the movant, by a clear showing,

carries the burden of persuasion." Mazurek v . Armstrong, 520

U.S. 968, 972    (1997). A party seeking a preliminary injunction

must establish:


        [1] that [it] is likely to succeed on the merits, [2]
        that [it] is likely to suffer irreparable harm in the
        absence of preliminary relief, [ 3] that the balance
        of equities tips in [its] favor, and [ 4] that an
        injunction is in the public interest.



                                  12
Winter v. Natural Res. Def. Council , Inc., 555 U.S. 7, 20

(2008) .



             The general purpose of a preliminary injunction is to

avoid irreparable injury to the movant and to preserve the

court's power to render a meaningful decision after a trial on

the merits. See WarnerVision Entm't Inc. v. Empire of Carolina,

Inc., 101 F.3d 259, 261 (2d Cir . 1996). A preliminary injunction

is an "extraordinary remedy" that is never awarded "as of

right." Winter, 555 U. S. at 24 ; see also Grand River Enter. Six

Nations, Ltd. v . Pryor, 481 F.3d 60, 65 (2d Cir. 2007). Whether

injunctive relief should issue or not "rests in the sound

discretion of the district court which, absent abuse of

discretion, will not be disturbed on appeal." Reuters Ltd. v.

United Press Int'l, Inc., 903 F.2d 904, 907     (2d Cir. 1990)

 (citation omitted).



             A party seeking a preliminary injunction must

establish:    (1) either (a) a likelihood of success on the merits,

or (b) sufficiently serious questions going to the merits of its

claims to make them fair ground for litigation, plus a balance

of the hardships tipping decidedly in favor of the moving party;

(2) irreparable harm; and (3) that issuance of the injunction


                                  13
would be in the public interest. See Oneida Nation of N.Y. v.

Cuomo, 645 F.3d 154, 164 (2d Cir. 2 011 )   (internal quotations and

citations omitted); Red Earth LLC v. United States, 657 F.3d

138, 143 (2d Cir. 2011). Where, as here, "the relevant facts

either are not in dispute .      or when the disputed facts are

amenable to complete resolution on a paper record," a hearing is

not required to resolve a motion for preliminary injunction.

Charette v. Town of Oyster Bay, 159 F.3d 749, 755 (2d Cir. 1998)

(citations omitted).



          Pursuant to Federal Rule of Civil Procedure 52(a), in

granting or refusing a preliminary injunction, the court shall

set forth "the findings of fact and conclusions of law" which

constitute the grounds of its action. The Second Circuit has

stated that "[t]hese findings are not conclusive, and may be

altered after a trial on the merits." Visual Scis., Inc. v.

Integrated Cornrnc'ns Inc., 660 F.2d 56, 58   (2d Cir. 1981)   (citing

Hamilton Watch Co. v. Benrus Watch Co., 206 F.2d 738, 740 (2 d

Cir. 1953)).




                                 14
V.   Defendants' Motion for a Preliminary Injunction is Denied



          Movants submit that a preliminary injunction is

necessary to avoid the "severe and irreparable harm" that would

result if NOCDURNA is administered before the conclusion of a

trial on the merits. Defs.' Memo. at 7, ECF No. 118. Their

position is that NOCDURNA infringes several claims of Dr. Fein's

203 and 321 Patents. Id. at 7-8.



          Ferring contends that Movants have not established

irreparable harm and, in any event, NOCDURNA does not infringe

the asserted claims of the 203 and 321 Patents because its

"doses are greater than the doses required by the claims as

properly construed" and because Movants "have failed to prove

that NOCDURNA is absorbed 'transmucosa lly.'" Pl. Brief in Opp.

("Pl. Opp.") at 9, ECF No. 193.



       i. Likelihood of Success on the Merits



          To establish a likelihood of success on the merits

Serenity must demonstrate both that administration of NOCDURNA

likely infringes at least one of the claims in Dr. Fein's 203 or

321 Patents and that the Patents are likely to withstand


                                  15
Ferring's invalidity challenge. See Vehicular Techs. Corp. v.

Titan Wheel Int'l, Inc., 141 F.3d 1084, 1088 (Fed. Cir. 1998)

If a "substantial question concerning either infringement or

validity" exists then a preliminary injunction will not issue.

Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343,

1350-51 (Fed. Cir. 2001); see also AstraZeneca LP v. Apotex,

Inc., 633 F. 3d 1042, 1050 (Fed. Cir. 2010).



       a. Infringement of the Dose Limitation, If Any



          A central question that remains unanswered is whether,

and to what degree, the 203 and 321 Patents are confined to a

calculable dose range corresponding to the plasma concentration

listed in Claim 1 of the 203 Patent. Claim 1 is directed to:



          "A method of treating nocturia, primary nocturnal
     enuresis, or incontinence, or for inducing voiding
     postponement, said method comprising administering to
     a patient in need thereof a pharmaceutical composition
     comprising a dose of desmopressin sufficient to
     achieve a maximum desmopressin plasma/ serum
     concentration of no greater than 10 pg/ml," which is
     to be maintained for "about four to six hours."


ECF No. 185-3 at 27.


          Movants contend that NOCDURNA, which is administered

in doses of "27.7 mcg once daily" for women and "55.3 mcg once

                                16
daily" for men for the treatment of nocturia due to nocturnal

polyuria, satisfies the "dose of desmopressin sufficient to

achieve a maximum desmopressin plasma/serum concentration no

greater than 10 pg/ml" from Claim 1. Defs.' Ex. A at 2. Movants

rely on the linear relationship between doses of desmopressin

and plasma/serum concentrations to support an inference of

infringement. Id. at 3-4. Infringement of Claim 1 is

established, they claim, by the mathematical relationship

between doses of NOCDURNA and the resulting physiological

response   (plasma concentration expressed as Area Under the Curve

("AUC") or Maximum Serum Concentration ("Cmax")). Id. at 7

("Ferring's NOA Products contain a dose of desmopressin

sufficient to maintain a maximum concentration of about .5-10

pg/ml for about four to six hours.").



           Ferring counters by reference to intrinsic evidence

supporting a "dose limitation" based on Dr. Fein's inclusion in

the Patents' shared common specification of the dose range ".5ng

to 20 µg desmopressin." ECF No. 185-3 at 3; 321 Patent, ECF No.

185-8 at 2. Ferring avers that, "under a proper claim

construction," this dose range limitation constrains the Patents

to doses between .5 ng to 20 µg.    Pl. Opp. at 13. Were the Court

to adopt Ferring's construction based on the language of the


                                   17
common specification, NOCDURNA's dose range would not infringe

the asserted claims' dose ranges. Id. at 13.    ("The two approved

formulations for NOCDURNA contain either 25 µg or 50 µg of

desmopressin. These doses are greater than the 20 µg upper dose

limit of the asserted claims, and thus Ferring cannot

infringe[.]").



             But the common specification of the Patents in Suit is

not the only place a specific low dose range of desmopressin is

contemplated. Dr. Fein's edits to the GB priority application

also suggest an intent to limit the dosage of his inventions to

a particular range. Pl. Opp. at 7. After Dr. Fein's edits, the

GB application read, "comparatively lower doses are specifically

contemplated, for example from .5ng to 20,000ng (20 µg) [.]" Id.

(internal parentheses omitted). Dr. Fein's reference to the

specific .5 ng to 20 µgrange presents a "substantial question"

with respect to whether NOCDURNA, as administered in doses of 27

and 55 µg,    infringes on the Patents in Suit and the plasma

concentrations therein. See Amazon, 239 F.3d at 1350-51.



             At the same time, Movants have presented plausible

evidence suggesting doses of NOCDURNA as administered infringe

upon the 203 Patent's claimed plasma concentrations even i f the


                                  18
Patents in Suit are limited to a particular dose range.

Mayersohn Deel. ~ 78, ECF No. 233 (noting both that a POSITA

"can calculate the oral dosage of desmopressin needed to achieve

the plasma/ serum concentration within the claimed range" and

that "use of Ferring's NOCDURNA product will infringe the

asserted claims containing these limitations under either

[party's] construction.")   (emphasis added); Id.   ~   89 (The Patent

Examiner recognized the pharmacokinetic linearity at play and

the ease with which a POSITA could practice the invention:

"[a]chieving the [plasma concentration] would amount to nothing

more than routine optimization.")



          The linear relationship between plasma concentration

and dosage plausibly suggests infringement by NOCDURNA of the

Patents in Suit. But the burden on a preliminary injunction is

higher than that. See Benitez v. King, 298 F.Supp.3d 530, 536

(W.D.N.Y. 2018)   ("The standard for demonstrating a likelihood of

success on the merits        is far more demanding than the

plausibility standard[.]"). Ferring's contention that the 203

Patent is-because it has to be-limited to the .5 ng to 20 µg

range from the common specification is likewise plausible.




                                 19
          The parties dispute plausibly and in good faith the

meaning of asserted claims which are the subject of an imminent

Markman claim construction hearing. Parties' have repurposed

claim construction arguments at the preliminary injunction

hearing and in their briefs. See Defs.' Memo. at 3-4    ("[A]s

Movants previously detailed in their claim construction briefs,

Ferring's efforts to rewrite the actual language of the asserted

patents do violence to the central tenets of claim

construction"); Pl. Opp. at 7-8    ("[T]he asserted claims should

be construed as limited to 'low doses' of desmopressin"). The

significance of the upcoming claim construction is demonstrated

by Serenity's submission of its 106-page claim chart.



          A full patent infringement analysis will be conducted

following the hearing and trial. See Catorek v. Kobayashi

Ventures, LLC, No. 08-cv-5706 (NRB), 2009 WL 2850760, at *7

(S.D.N.Y. Aug. 31, 2 009)   (Dismissing two "substantive patent

motions [which] require the Court to construe the claims in the

various patents at issue" because "claim construction is

premature" before a Markman hearing.).




                                  20
       b. Infringement of the Transmucosal Limitation



          Several claims in both the 203 and 321 Patents require

desmopressin be delivered to the bloodstream by "transmucosal

delivery." 3 Claim 6 of the 203 Patent, for example, is a "method

of Claim 1, comprising administering said composition by

transmucosal delivery." Id. Parties agree that "transmucosal

delivery" involves absorption of a drug across a mucosal

membrane, such as the oral mucosa under the tongue. Pl. Opp. at

17; see also 321 Patent, ECF No. 185-8 (describing

desmopressin's "absor[ption] across the sublingual mucosa for

systemic distribution"). The disagreement, then, is about

whether NOCDURNA as administered is necessarily absorbed in the

oral mucosa and therefore infringes upon the "transmucosal

delivery" limitation. Pl. Opp. at 17   ("[T]he documents cited by

Movants failed to show that the desmopressin in Ferring's

NOCDURNA drug product will enter the bloodstream via

transmucosal absorption")   (cleaned up); Defs.' Claim Chart at 19




3     ECF No. 185-5, ECF No. 185-8; see also Pl. Opp. at 8-9
 (noting that "[c]laims 2, 6, 10, 11, 12, 13, 14, and 15 of the
203 Patent each have a requirement that desmopressin be
delivered by 'transmucosal delivery'" and that "[c]laims 1, 2,
3, 5, 6, 7, 12, and 19 of the 321 Patent each have a requirement
that desmopressin be delivered by 'transmucosal
administration.'").
                                 21
(Arguing that, because "at least a portion of the desmopressin

in [NOCDURNA] is administered by transmucosal delivery," there

must be literal infringement of Claims 6 and 10 of the 203

Patent, among others).



              Ferring's formulation expert, Dr. Jennifer Dressman,

submits that Movants have "failed to show that the desmopressin

in Ferring's NOCDURNA drug will enter the bloodstream v ia

transmucosal absorption," and thus have failed to establish

infringement on the transmucosal route of administration.

Dressman Deel.     ~~   65, 76 - 77   ("[SJ imply because NOCDURNA is an

orodispersible tablet does not mean that the desmopressin the

formulation is absorbed through the ora l mucosa."). Dressman

"disagrees comp letel y" with Movants' attempt to link the site of

administration (where the pill is placed) with its site of

absorption (where the desmopressin is absorbed into the blood)

Id.   ~   72. According to Dr. Dressman, "rapid disintegration of

NOCDURNA in the oral cavity does not mean that desmopressin is

absorbed in the oral cavity." Id.                ~   67 . In addition, Dr.

Dressman points out the "unsuitab[ility]" of desmopressin for

absorption in the ora l cavity and the possibility that the

"site(s) of absorption can be quite different to the site where

the drug is administered."            Id.   ~    50.


                                            22
          Movants characterize Ferring's position that the

transmucosal route of administration is not infringed by

NOCDURNA as "preposterous." Defs.' Reply Br. at 4. In response,

Movants point to representations that Ferring made to the FDA

and papers it published on the administration and absorption of

desmopressin. Id.   (noting, among other things, Ferring's

statement that "desmopressin is immediately available for

absorption via the membranes of the mouth").



          Still, Ferring has presented a "substantial question"

as to whether NOCDURNA is necessarily absorbed at its site of

administration. See Amazon, 239 F.3d at 1350-51. Without the

benefit of a Markman hearing and a trial to determine on its own

whether NOCDURNA, in its current recommended administration,

likely infringes the "transmucosal absorption" limitation, a

likelihood of infringement has not been shown.



          Accordingly, Ferring's contention that the claims of

the 203 and 321 Patents are limited to a particular dose range

presents, at a minimum, a "substantial question" with respect to

the claims at issue. Amazon, 239 F.3d at 1350-51. Movants have

not adequately addressed this suggested "dose limitation," nor


                                 23
have they presented a clear dose limitation of their own. Pl.

Opp. at 13. Ferring has likewise raised a substantial question

regarding Movants' claim that NOCDURNA is necessarily absorbed

transmucosally. Id.   ("If [non-movant] raises a substantial

question concerning [infringement]       . that [movant] cannot

prove lacks substantial merit, the preliminary injunction should

not issue.")   (cleaned up). Because likelihood of success is a

necessary prerequisite to the issuance of a preliminary

injunction, without it the motion must be denied.   4   See Hybritech

Inc. v. Abbott Laboratories, 849 F.2d 1446, 1457    (Fed. Cir.

1988), see also United States v. Weikert, 504 F.3d 1, 5 (1st

Cir. 2007)   (~[I]f the moving party cannot demonstrate that he is

likely to succeed in his quest, the remaining factors become

matters of idle curiosity.")




4    Because determining patent infringement is a two-step
process-"[1] interpret the claims to determine their scope and
meaning; [2] compare the properly construed claims to the
allegedly infringing device"-a likelihood of infringement
analysis is ill-suited for a pre-Markman procedural posture. See
generally Parker-Hannifan Corp. v. Wix Filtration Corp., No. 06-
cv-98, 2006 WL 3028706, at *3 (N.D. Cal. Oct. 24, 2006) (denying
preliminary injunction motion because "without the benefit of a
Markman hearing, the court is not in a position to interpret
definitively the patent claims and their terms[.]")


                                 24
      ii.   Irreparable Harm in the Absence of an Injunction



            Defendants' burden to establish irreparable harm is

high. See PHG Technologies, LLC v. St. John Companies, Inc., 469

F.3d 1361, 1364; see also Amazon, 239 F.3d at 1350.



            Movants have contended that, as the first product

approved by the FDA for its indication, NOCTIVA has achieved an

exclusive market position that would be irreparably harmed were

NOCDURNA to come to market. Pl. Memo. at 10. In support of this

position, Movants submit an expert declaration from economist

Dr. Christopher Vellturo. See generally Vellturo Deel. Vellturo

concludes that NOCTIVA's "significant and long-lasting" first-

mover advantage in the market would suffer correspondingly

significant and long-lasting harm without an injunction. Id. at

~~   11-12. This harm, according to Vellturo, would last "well

beyond the completion of trial," even if NOCDURNA is eventually

taken off the market. Id. Vellturo notes that among the benefits

of being a first-mover in a "nascent marketplace" is the benefit

of "capturing an initial base of loyal patients and prescribing

physicians." Id.   ~   14.




                                 25
            Vellturo also opines that, if NOCDURNA were launched,

it would "forever alter the market" and "irreparably affect the

[Court's] ability to calculate damages." Id.       ~   15. According to

Vellturo, Movants would suffer loss of revenue in the form of

lost market share, profitability reduction, permanent price

erosion, and more. Id.   ~~   18-20.



            However, while NOCTIVA is a first mover as the

earliest drug approved for its indication, without establishing

patent infringement, Movants have no legal right to market

exclusivity. Second, while Vellturo characterizes Movants as

"poised" to "captur[e] an initial base of loyal patients and

prescribing physicians," NOCTIVA's performance in the market

tells a different story. Id.     ~   14. Prescriptions for NOCTIVA

have been filled just 2,452 times at retail outlets during its

first 24 weeks on the market. See Pl. Opp. at 20 ; Carter Deel.

~~   1, 21 . Avadel's net sales during this period, estimated to be

$289,000, represents less than one percent of Avadel's total net

sales-and even less when considering royalties Avadel pays

Serenity and Reprise. Id.



           While it is certainly possible Movants will suffer

lost sales as NOCDURNA enters the market, lost sales alone do


                                     26
not establish irreparable harm. Automated Merch. Sys., Inc. v.

Crane Co., 357 Fed. App'x 297, 300 (Fed. Cir. 2009); see also

Nutrition 21 v. United States, 930 F.2d 867 , 871 (Fed. Cir.

1991)   ("[N]either the difficulty of calculating losses in market

share, nor speculation that such losses might occur, amount to

proof of special circumstances justifying the extraordinary

relief of an injunction prior to trial.").



           Movants' claim that "there may be permanent price

erosion" even if NOCDURNA is withdrawn from the market after

trial is speculative. Defs.' Memo at 18 ("[I]t may not be

possible for Avadel to restore NOCTIVA to the price levels in

place prior to Ferring's at-risk launch"). Movants themselves

admit that this possibility "depend[s] on the existence of

intervening events." Id.



           Movants further speculate that Avadel and Serenity's

research and development programs will be irreparably harmed if

NOCDURNA comes to market. Id. at 18. As Ferring notes, however,

Serenity has already been paid $135 million in up-front fees for

NOCTIVA and is unlikely to be materially affected by whatever

lost sales are realized in this interim period. Pls. Opp. at 22.

And for Avadel, of whose total revenue NOCTIVA comprises less


                                 27
than one percent, it is not plausible that research and

development will be harmed, let alone irreparably. Id. at 20.



          Finally, Movants claim that Ferring's "NOCDURNA label

and product approval history is likely to taint the safety

reputation of NOCTIVA" based on NOCDURNA's warning label, which

instructs patients to limit fluid intake, and could be confused

with its own. Defs.' Memo. at 19 ("[T]he restrictive labeling on

the NOCDURNA product presents a substantial risk that physicians

will be reluctant to prescribe any desmopressin product[.]").

This contention is speculative and unsupported. See Lowe Deel.    ~


6; Pl. Opp. at 28.



          Movants have not established that NOCDURNA's entrance

into the market would cause irreparable harm which cannot be

compensated for by money damages. PHG Technologies, LLC v. St.

John Companies, Inc., 469 F.3d 1361, 1364 (Fed. Cir.

2006) ("[M]ovant cannot be granted a preliminary injunction

unless it establishes both of the first two factors.").   For this

reason, and the reasons above, the motion for preliminary

injunction is denied. In the event that Defendants establish

patent infringement, appropriate relief can be fashioned in due

course.


                               28
VI. Conclusion



           For the reasons set forth above, Defendants' motion

for a preliminary injunction is denied with leave to renew.



           It is so ordered.




New York, ijY
November fj--,   2018




                                        U.S.D.J.




                                29
